Mr. Justice Todd, Jr.,
delivered the opinion of the conrt.
The appellants in this case are the defendants The Texas Co. (P. R.) Inc., and its Manager and Assistant Manager, respectively, Robert B. Bushby and Benjamin Arkin. The company was sentenced by the District Conrt of San Jnan to pay a fine of $5,000 and the codefendants each to pay an equal sum or to serve one day in jail for each dollar they failed to pay, not more than 90 days to be served in jail, for having violated the provisions of the Act of March 14, 1907, entitled “An Act to Protect Trade and Commerce Against Unlawful Restraints and Monopolies.”
In this appeal the appellants do not contend that they are innocent of the crime of which they were convicted, but *335they confine themselves to assigning as the only error the fact that the lower court imposed the maximum penalty, insofar as the fine is concerned, provided by law.
The Fiscal of this court in his brief makes a concise analysis of the extensive testimony presented in the lower court. After examining in detail the transcript of evidence, we are in complete agreement with the Fiscal in his contention, that it is clear from the testimony that The Texas Co. and its agents, Bushby and Arkin, took an active and principal part in the conspiracy for which they were tried and convicted.
There is nothing in the record which would justify our interference with the discretion exercised by the.lower court in imposing on the said defendants the maximum penalty, only as to the fine provided by law, since the codefendants could have been sentenced to jail for a term not exceeding one year or both penalties, if the lower court had desired to exercise its discretion in that manner. Section 1, Act of 1907, supra.
The judgment will be affirmed.
Mr. Chief Justice Del Toro did not participate herein.